DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2022 has been entered.
Claims 8-11 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification is objected to because the last three pages are all numbered page 1.  Applicant did not respond to this objection in the response filed 7 October 2022.
The rejection of claims 7 and 10-11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s amendment to the claims. 
The rejection of claims 5-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s amendment to the claims.
The Declaration filed 7 10 2022 has been reviewed, but it had no bearing on any former or current rejection.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Due to Applicant’s amendment of the claims, the objection is different from the objection set forth in the Office action mailed 4 February 2022.  Applicant’s arguments filed 4 May 2022 have been fully considered but they do not address these new objections.  
In claim 8, line 2, --said method-- or --the method-- should be inserted after “plant,”.
In claim 8, line 10 “concentration” is misspelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims are included in all rejections.
The rejection is different from the rejection set forth in the Office action mailed 16 May 2022, as applied to claims  5-11.  Applicant’s arguments filed 7 October 2022 have been fully considered but they do not address these new rejections.  
Claim 8 is indefinite in its recitation of “control plant that is not introduced the binary overexpression vector”.  The phrase is missing words.  If what is intended is that the control plant has not been transformed with the binary overexpression vector, then the claim should be so amended.  
Claim 11 is indefinite for being dependent upon a cancelled claim.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method promoting uptake and transport of neonicotinoids in a plant by transformation with a nucleic acid encoding SEQ ID NO:2, applying neonicotinoids to the plant, resulting in a plant has an increased neonicotinoid concentration, does not reasonably provide enablement for a method promoting uptake and transport of neonicotinoids in a plant by transformation with a nucleic acid encoding SEQ ID NO:2 and producing a plant has an increased neonicotinoid concentration without application of neonicotinoids to the plant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The rejection is different from the rejection set forth in the Office action mailed 16 May 2022, as applied to claims  5-11.  Applicant’s arguments filed 7 October 2022 have been fully considered but they do not address these new rejections.
The claims are broadly drawn to a method comprising transforming a plant with a binary expression vector encoding SEQ ID NO:2, and measuring the concentration of neonicotinoids, thereby resulting in a plant has an increased neonicotinoid concentration.
SEQ ID NO:2 is an aquaporins.  Aquaporins are membrane proteins that work by forming pores in plasma membranes (Kaldenhoffet al, 2006, Acta Physiol. 187:169-176; see pg 169, left column, paragraph 2).  They are not enzymes that synthesize neonicotinoids.  Thus, plants transformed with nucleic acid encoding SEQ ID NO:2 will not have an increased neonicotinoid concentration unless neonicotinoids are applied to the plant.
The specification does not describe producing plants with an increased neonicotinoid concentration where no neonicotinoids are applied to the plant or its environment.  The specification only describe producing plants with an increased neonicotinoid concentration where neonicotinoids are applied to the plant or its environment (see, e.g., example 7).
Applicant has not overcome the unpredictability in the art by plants with an increased neonicotinoid concentration where no neonicotinoids are applied to the plant or its environment.  
Given the claim breath, nature of the invention, and lack of guidance in the specification as discussed above, the instant invention is not enabled throughout the full scope of the claims.

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662